       Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 KENNETH GOFF (aka JOHN                            §
 HERRINGTON),                                      §
     Plaintiff,                                    §
                                                   §
 v.                                                §                  Civil Action No.: 6:21-cv-494
                                                   §
 MCLENNAN COUNTY, et. al.,                         §
     Defendants.                                   §

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF THE COURT:

       NOW COMES KENNETH GOFF (aka JOHN HERRINGTON), Plaintiff herein, and files

this Original Complaint against MCLENNAN COUNTY, CORRHEALTH LLC, JOEL

BARRIENTOS, BILLY GARRETT, DANITA LOFTIS, DEBORAH SANT’ANNA, and

MELISSA JARRETT (collectively “Defendants” herein), and will show the Court the following:

                                        INTRODUCTION

       1.      Plaintiff brings this lawsuit as a result of injuries sustained stemming from his

mistreatment and wrongful continued detention while he was confined in the McLennan County Jail.

Plaintiff was incarcerated on a charge for aggravated armed robbery – a charge from which Plaintiff

was entirely exonerated and determined innocent, his arrest being based on mistaken identity.

       2.      In May 2019, Plaintiff was transferred to the McLennan County Jail. At the time of his

transfer to the McLennan County Jail, and for a period of approximately 6 years prior thereto, Plaintiff

was taking numerous prescribed medications for a number of medical issues related to seizures, bipolar

disorder, schizophrenia, and depression. Those medications include, but are not limited to, Depakote

and Seroquel, one being an anticonvulsant used to treat seizures and bipolar disorder and another

being an antipsychotic used to treat schizophrenia, bipolar disorder, and depression.


                                                   1
       Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 2 of 15



        3.      Despite Plaintiff’s serious and extensive psychiatric history of mental illness, and

without consulting his outside physician or psychiatrist, McLennan County, CorrHealth and medical

staff, including Danita Loftis and Deborah Sant’Anna, ordered discontinuation of Plaintiff’s

prescribed medication on or about May 16, 2019. Defendants did this despite being aware of Mr.

Goff’s serious healthcare needs. On this date, while Plaintiff was incarcerated and a pre-trial detainee

and wholly dependent on Defendants for his basic human and medical needs and adequate care,

Plaintiff failed to receive such care and have his basic human needs met, and Plaintiff was deprived of

his medically necessary psychological medications and suicide prevention. Ultimately, and as a result,

when Plaintiff had a psychological episode as a result of his being deprived necessarily medication,

Defendants used this as a reason to wrongfully continue his detention, despite the fact that the reasons

for his actions were known. Further, Defendants continued thereafter to ignore Mr. Goff’s repeated

requests for treatment and indications to them regarding his suicidal thoughts and ideation.

Defendants further ignored Plaintiff’s reports of threats from another inmate, which was ultimately

followed in his being sexually assaulted by that inmate. As a result of the above, Plaintiff attempted

suicide shortly thereafter.

        4.      As a result of Defendants’ actions, Mr. Goff suffered injuries, attempted suicide, and

was sexually assaulted. Accordingly, he brings suit pursuant to the Fourteenth Amendment under

decades-old Fifth Circuit precedent that inadequate suicide prevention jail practices and customs

caused his injuries and that Defendants acted with deliberate indifference to the substantial risk of

serious harm to Mr. Goff, such risk that Defendants were subjectively aware of. Hare v. City of Corinth,

Miss., 74 F.3d 633, 636 (5th Cir. 1996) (en banc); Flores v. County of Hardeman, 124 F.3d 736, 738 (5th Cir.

1997). He also brings suit against those who provided him negligent medical care pursuant to Chapter

74 of the Texas Civil Practice and Remedies Code under pendant jurisdiction.




                                                     2
         Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 3 of 15



                                  I. JURISDICTION & VENUE

         5.    This Court has jurisdiction over Plaintiff’s federal claims, under 28 U.S.C. § 1331 and

2201, 42 U.S.C § 1983 and 1988, and the Fourteenth Amendment to the United States Constitution,

and supplemental jurisdiction under 28 U.S.C. § 1367(a), to hear Plaintiff’s state law claims under

Chapter 74 of the Texas Civil Practice & Remedies Code and any other state law claims.

         6.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because the incidents at issue

took place in McLennan County, Texas, within the United States Western District of Texas.

                                            II. PARTIES

         7.    PLAINTIFF KENNETH GOFF (AKA JOHN HERRINGTON) is a resident of

Texas.

         8.    DEFENDANT McLENNAN COUNTY is a governmental body existing under the

laws of the State of Texas and can be served with process by serving the County Judge of McLennan

County, Texas wherever he is found. At all times material, McLennan County was acting by and

through its agents and employees, acting in the course and scope of their employment and authority.

         9.    CORRHEALTH LLC is a Texas Limited Liability Company that can be served by

serving its registered agent Michael T. Murphy at 1305 Hunters Glen, Royce City, Texas 75189. At

all times material, CorrHealth was acting by and through its agents and employees, acting in the course

and scope of their employment and authority.

         10.   DEFENDANT JOEL BARRIENTOS is an individual residing in the State of Texas,

who may be served wherever he may be found. At times material hereto, Barrientos was acting as a

Sergeant in the McLennan County Jail.

         11.   DEFENDANT BILLY GARRETT is an individual residing in the State of Texas,

who may be served wherever he may be found. At times material hereto, Garrett was acting as a

Corporal in the McLennan County Jail.


                                                  3
       Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 4 of 15



       12.     DEFENDANT DANITA LOFTIS, PA is an individual residing in the State of Texas,

who may be served wherever she may be found.

       13.     DEFENDANT DEBORAH SANT’ANNA, NP is an individual residing in the State

of Texas, who may be served wherever she may be found.

       14.     DEFENDANT MELISSA JARRETT is an individual residing in the State of Texas,

who may be served wherever he may be found.

                                    III. ADDITIONAL FACTS

       15.     On or about March 22, 2019, Plaintiff was arrested for robbery that allegedly took

place in McLennan County. Plaintiff was ultimately declared innocent of this charge and it was

dropped following a period of pre-trial detention.

       16.     On or about May 1, 2019, Plaintiff was transferred to McLennan County Jail from

Montgomery County Jail. McLennan County performed an intake screening when Plaintiff arrived at

McLennan County Jail. The Intake and Receiving Screening noted the prescribed medications that

Plaintiff possessed when he arrived at McLennan County, which included Depakote and Seroquel. As

made clear by the Jail Intake Screening, Defendants were made subjectively aware of Plaintiff’s serious

medical and psychological problems, including, but not limited to, depression, bipolar disorder 1,

anxiety, schizophrenia, history of abuse, and suicide attempts.

       17.     Moreover, the Jail Intake Screening noted that Plaintiff informed McLennan County,

when asked if he hears noises and voices other people don’t seem to hear, that he does hear them

“when not on [his] meds.”

       18.     All Defendants were subjectively and actually aware of Plaintiff’s mental state and

medical and psychological issues. In addition to the above intake and subsequent evaluations, the

Magistrate Judge in McLennan County received notice pursuant to the Texas Rules of Criminal




                                                     4
       Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 5 of 15



Procedure, Article 16.22 - Early Identification of Defendant Suspected of Having Mental Illness or

Mental Retardation.

       19.     On or about May 2, 2019, a determination was made to transport Plaintiff to

Providence Hospital in McLennan County after he suffered multiple seizures. On or about May 3,

2019, Plaintiff returned to McLennan County Jail from the hospital. Defendant Loftis was notified

thereafter that there were no new orders from the hospital as a result of Plaintiff’s admission thereto.

       20.     Plaintiff was sent again to the jail’s medical ward on or about May 13, 2019 due to

maintenance working on cells and was thereafter returned, with Defendant Loftis “releasing [Plaintiff]

for no medical holds.”

       21.     On or about May 13, 2019, Plaintiff received a Psychiatric Evaluation by Defendant

Sant’Anna. The Psychiatric Evaluation by Defendant Sant’Anna noted, among other things, Plaintiff’s

Psychiatric History (including three past suicide attempts), History of Abuse/Trauma, Current

Medications (including Depakote and Seroquel), Medical Problems (including seizures, schizophrenia,

bipolar disorder), Delusions, and Auditory Hallucinations. The Psychiatric History section of the

Psychiatric Evaluation also noted that Plaintiff stated the following: “I am [on] my medication I am

good, when I am not on my meds I get in bad shape.” Following the Psychiatric Evaluation, Defendant

Sant’Anna did not change his current medications.

       22.     On or about May 14, 2019, Defendant Loftis changed Plaintiff’s Depakote from

“500mg TID to 750mg BID.”

       23.     Then, on or about May 16, 2019, Plaintiff was brought to medical ward at the jail due

to looking pale and kept in Medical Segregation / Observation. On that date, Defendant Loftis

changed Plaintiff’s medication, including, but not limited to, placing Plaintiff’s Depakote medication

on hold – meaning it was entirely denied him.




                                                   5
       Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 6 of 15



        24.     Defendant Loftis ordered the abrupt cessation of Plaintiff’s Depakote and Seroquel

(medications that he had been prescribed and been taking for years to treat his medical conditions)

despite having actual knowledge of his longstanding psychological condition and Plaintiff’s need for

the medication she was discontinuing. Defendant Loftis took this action while also being aware that

Plaintiff had been on this medication for approximately six years. Plaintiff was told that the medication

was too expensive. It is a policy and custom of the Defendants not to prescribe or give jail inmates

Depakote and other medications due to the cost (the foregoing allegation is specifically identified by

Plaintiff under FRCP 11 (b)(3), as likely to have evidentiary support after a reasonable opportunity for

further investigation and/or discovery in this case).

        25.     On or about May 17, 2019, Defendant Loftis lowered Plaintiff’s medication dose of

Seroquel from 400mg to 200mg.

        26.     On or about May 18, 2019, his medication being altered and withdrawn entirely, two

separate Medical Notes detail that Plaintiff’s mental state had already began to worsen. Despite such,

Defendant Loftis gave no new orders based on those reports.

        27.     On or about June 3, 2019, Plaintiff was taken back to the medical ward to have his

head and hand examined. Plaintiff complained that his hand was broken, but he was denied and

refused an X-Ray.

        28.     Also on or about June 3, 2019, Plaintiff was placed in the Emergency Restraint Cell

(“ERC”) “for his own safety per medical because of his strange behavior and him also saying he had

taken about twenty of his blood thinner pills and [was] seeing snakes.” On the same day, McLennan

County Officer Peyton Drummond reported that he heard Plaintiff say that he wanted to hurt himself.

Officer Lawrence Brown also reported that “[Plaintiff] struck his head against the wall attempting to

harm himself.” At this point, Plaintiff had been off his long-standing and required medication for

approximately 2 weeks.


                                                   6
       Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 7 of 15



        29.     During this period of time, it had become known that the original charge for which

Plaintiff had been arrested was unfounded – i.e. Plaintiff was by then known to be completely

innocent. However, instead of being released, Plaintiff was charged with another offense which was

directly attributable to his being taken off his medications. On or about June 3, 2019, Plaintiff received

a new charge of Harassment of Public Servant for allegedly cursing and spitting at a nurse. This charge

was ultimately dropped due to information provided by healthcare provider explaining that his

conduct was the result of his longstanding healthcare issues and was not some criminal act.

        30.     Nevertheless, after June 3, 2019, Plaintiff continued to complain about his hand injury

to McLennan County Jail and medical staff, including Defendants, proffering that his hand was

fractured or broken; however, Plaintiff still was refused an X-Ray for his hand.

        31.     Plaintiff repeatedly sought help and medical care, but his pleas were basically ignored.

For instance, on or about June 5, 2019, Plaintiff complained to McLennan County Jail and medical

staff about Defendant Loftis taking him off his medications and that he had not seen a professional

psychiatrist. The next day, on or about June 6, 2019, Plaintiff filed a grievance against medical staff

for changing his medication doses (specifically Depakote and Seroquel) and complaining of the injury

to his hand.

        32.     Finally, following the grievance, on or about June 7, 2019, Defendant Loftis re-started

Plaintiff’s Depakote, but at a lower dose than historically prescribed. At this point, Plaintiff had been

entirely deprived of his medication since it was withdrawn back on or about May 16th.

        33.     On or about June 8, 2019, McLennan County Jail and medical staff, including

Defendants were again presented with Plaintiff’s complaint that his hand was fractured and by and

before this point he was unable to close his hand. Thereafter, an X-Ray was finally ordered. However,

despite Plaintiff’s consistent complaints regarding his hand and despite the order for an X-Ray,




                                                    7
       Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 8 of 15



Plaintiff did not receive an actual X-Ray until June 10, 2019. The X-Ray revealed that his hand was

indeed fractured, just as Plaintiff had been maintaining.

        34.     On or about June 12, 2019, Defendant Sant’Anna performed a Follow-Up Psychiatric

Evaluation on Plaintiff. The Follow-Up Psychiatric Evaluation noted that Plaintiff’s condition had

continued to worsen. Defendant Sant’Anna specifically noted that Plaintiff was depressed, hearing

voices, had a recent episode of anger, and was feeling out of control. It should be recalled that

Defendants were also aware of Plaintiff’s prior history of suicidal activity.

        35.     As a result of the Follow-Up Psychiatric Evaluation by Defendant Sant’Anna,

Plaintiff’s medication dose of Seroquel was increased.

        36.     During and after June 2019, Plaintiff was only being incarcerated because of the

incident with the nurse referenced above, which transpired directly because of his medical condition

brought on by Plaintiff’s medication being abruptly denied to him. Unfortunately, as a result of

Defendants’ individual and collective actions, Plaintiff’s wrongful confinement led to a sexual assault.

        37.     On or about July 6, 2019, McLennan County Jail staff were advised that Plaintiff had

been threatened by another inmate. The following day or days, Plaintiff reported having been sexually

assaulted by that inmate. With knowledge of this information, Defendant Garrett caused Plaintiff to

be returned to his cell.

        38.     On July 8, 2019, Defendant Jarrett, regional manager for CorrHealth for the

McLennan County Jail, conducted an evaluation of Plaintiff. Plaintiff reported having received threats

of harm if he did not pay money or provide sexual favors from another inmate. Nevertheless, that

afternoon, while Defendant Barrientos was Sergeant on Duty and Defendant Garrett Corporal on

Duty, Plaintiff was returned to his cell where he attempted suicide, the inevitable result of Defendants’

gross inattention to and deliberate indifference of Plaintiff’s known medical needs. Defendant

Barrientos was also Sergeant on Duty at the time the sexual assault of Plaintiff was reported.


                                                    8
       Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 9 of 15



        39.     McLennan County failed to properly train and supervise its jail guards and personnel

and failed to implement practices and customs which led to harm to Plaintiff.

        40.     Additionally, the health care providers, CorrHealth and McLennan County, acting

through their respective employees, agents or servants (including the named Defendants herein) in

the course and scope of their employment and authority, failed to render adequate medical and mental

health care to Plaintiff. Although known to be a substantial suicide risk, he was not provided adequate

care, follow up care and monitoring.

        41.     In addition to the pattern of conduct demonstrated by Plaintiff’s pre-trial detention,

McLennan County has a reported longstanding history of neglectful medical care for inmates and

retaliatory firing of medical personnel for reporting neglectful medical care for inmates, including

inadequate health care staffing at the jail, improper dispensing and disposing of drugs, missing

narcotics and failure by jail staff to follow doctor's orders, which have produced illegal and dangerous

conditions. The foregoing allegations are specifically identified by Plaintiff under FRCP 11 (b)(3), as

likely to have evidentiary support after a reasonable opportunity for further investigation and/or

discovery in this case.

                                     IV. CAUSES OF ACTION

                          Count 1 – Fourteenth Amendment: Due Process
                                     (Against All Defendants)

        42.     Plaintiff incorporates by reference all of the preceding paragraphs.

        43.     All of the above individually named Defendants were acting under color of state law

and, therefore, are liable under 42 U.S.C. § 1983, 1988. Defendants are liable under Section 1983

because they deprived Plaintiff of constitutional rights provided by federal law that occurred under

color of state law and were caused by a state actor. Hare v. City of Corinth, Miss., 74 F.3d 633, 636 (5th

Cir. 1996) (en banc); Flores v. County of Hardeman, 124 F.3d 736, 738 (5th Cir. 1997).



                                                    9
      Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 10 of 15



         44.   Plaintiff had a right under the Fourteenth Amendment to the United States

Constitution while incarcerated to have reasonable medical care and to be free from deliberate

indifference to his medical and mental health needs. Defendants, together and individually, had

subjective knowledge of a substantial risk of harm to Plaintiff, but responded with deliberate

indifference to that risk. Defendants additionally had subjective knowledge that Plaintiff was a

substantial suicide risk, but showed deliberate indifference to that risk by failing to take reasonable

measures to abate it. In fact, Defendants exacerbated the risk by ignoring Plaintiff’s serious medical

needs.

         45.   McLennan County, Barrientos and Garrett each had subjective knowledge of

Plaintiff’s serious medical needs, the impact of alteration of his medication, the physical injuries he

received including a broken hand which they ignored, history of sexual abuse trauma, the threats of

and eventual sexual assault of Plaintiff and the suicide risk. Defendants responded with deliberate

indifference to these risks of substantial harm to Plaintiff and Plaintiff’s substantial suicide risk.

Defendants acted to deny Plaintiff of his basic human needs. There was a pervasive pattern of serious

deficiencies in providing for Plaintiff’s basic human needs.

         46.   Likewise, CorrHealth, Loftis, Sant’Anna and Jarrett each had subjective knowledge of

Plaintiff’s serious medical needs, the impact of alteration of his medication, the physical injuries he

received including a broken hand which they ignored, history of sexual abuse trauma, the threats of

and eventual sexual assault of Plaintiff and the suicide risk. Defendants responded with deliberate

indifference to these risks of substantial harm to Plaintiff and Plaintiff’s substantial suicide risk.

Defendants acted to deny Plaintiff of his basic human needs. There was a pervasive pattern of serious

deficiencies in providing for Plaintiff’s basic human needs.

         47.   Defendant McClennan County, Texas acted as a matter of policy, practice, custom

and/or procedure whereby it deprived inmates of necessary medication on the basis of cost.


                                                  10
      Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 11 of 15



        48.      Defendants’ collective subjective deliberate indifference and acts resulted from a

municipal policy or custom adopted or maintained with objective deliberate indifference to Plaintiff’s

constitutional rights.

        49.      The foregoing allegations are specifically identified by Plaintiff under FRCP 11 (b)(3),

as likely to have evidentiary support after a reasonable opportunity for further investigation and/or

discovery in this case.

                                   Count 2 – Negligence of Defendants

        50.      Alternatively and additionally, the following identified Defendants’ actions constitute

actionable medical negligence under Chapter 74 of the Civil Practice and Remedies Code.

        51.      Negligence of Defendant Loftis. On the occasion in question in this case,

Defendant had a duty under Texas law to exercise ordinary care as a reasonable and prudent

physician’s assistant and Defendant fell below the reasonable, prudent and accepted standards of

medical care in the course of providing diagnosis, assessment, care, treatment and surgery to and/or

for Plaintiff. Specifically, Defendant Loftis:

              A. Negligently ceased Plaintiff’s medications;

              B. Negligently failed to diagnose and treat the condition or refer Plaintiff to an

                     appropriate specialist; and

              C. Negligently supervised Plaintiff.

        52.      Negligence of Defendant Jarrett. On the occasion in question in this case,

Defendant had a duty under Texas law to exercise ordinary care as a reasonable and prudent healthcare

provider and Defendant fell below the reasonable, prudent and accepted standards of medical care in

the course of providing diagnosis, assessment, care, treatment and surgery to and/or for Plaintiff.

Specifically, Defendant Jarrett:




                                                     11
      Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 12 of 15



             A. Negligently failed to diagnose and treat the condition or refer Plaintiff to an

                    appropriate specialist; and

             B. Negligently supervised Plaintiff.

             C. Negligently supervise and train those under her supervision regarding prescribing and

                    treatment decisions related to psychiatric medications and medical care and failed

                    to adequately supervise and train those individuals and contracted personnel.

       53.      Negligence of Defendant Sant’Anna. On the occasion in question in this case,

Defendant had a duty under Texas law to exercise ordinary care as a reasonable and prudent nurse

practitioner and Defendant fell below the reasonable, prudent and accepted standards of medical care

applicable in the course of providing diagnosis, assessment, care, treatment and surgery to and/or for

Plaintiff. Specifically, Defendant Sant’Anna.:

             A. Negligently ceased Plaintiff’s medications;

             B. Negligently failed to diagnose and treat the condition or refer Plaintiff to an

                    appropriate specialist; and

             C. Negligently supervised Plaintiff.

       54.      Negligence of Defendant CorrHealth. On the occasion in question in this case,

Defendant had a duty under Texas law to exercise ordinary care as a reasonable medical provider and

Defendant fell below the reasonable, prudent and accepted standards of medical care applicable in the

course of providing diagnosis, assessment, care, treatment to and/or for Plaintiff. In addition,

Defendant CorrHealth also had a duty to supervise and train its employees and contracted personnel

regarding prescribing and treatment decisions related to psychiatric medications and medical care and

failed to adequately supervise and train its employees and contracted personnel as set herein. Finally,

Defendant CorrHealth is vicariously responsible for the actions of its employees and contracted

personnel for diagnose, care and treatment decisions in the performance of their duties.


                                                    12
      Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 13 of 15



        55.     Negligence of Defendant McLennan County. On the occasion in question in this

case, Defendant had a duty under Texas law to exercise ordinary care as a reasonable medical provider

and Defendant fell below the reasonable, prudent and accepted standards of medical care applicable

in the course of providing diagnosis, assessment, care, treatment to and/or for Plaintiff. In addition,

Defendant McLennan County also had a duty to supervise and train its employees and contracted

personnel regarding prescribing and treatment decisions related to psychiatric medications and failed

to adequately supervise and train its employees and contracted personnel as set out above. Finally,

Defendant McLennan County is vicariously responsible for the actions of its employees and

contracted personnel for diagnose, care and treatment decisions in the performance of their duties.

                                              V. DAMAGES

        56.     As a direct and proximate result of the occurrence made the basis of this lawsuit, and

as a producing result of the same, Plaintiff suffered damages in excess of the minimum jurisdiction

limits of this court. Specifically, Plaintiff suffered and will suffer past and future physical pain and

suffering, past and future mental anguish, past and future disfigurement, past and future medical

expenses and past lost wages and loss of future earning capacity.

        57.     Plaintiff has sustained profound physical, mental and emotional injuries and damages

that resulted from the conduct and failures of Defendants as stated above, including immense pain of

mind and body, physical injury, shock, emotional distress, physical manifestations of emotional

distress, embarrassment, loss of self-esteem, disgrace, humiliation, and loss of enjoyment of life. He

has sustained, and will continue to sustain, a loss of enjoyment of life; has sustained and will continue

to sustain loss of earnings and earning capacity; and has incurred and will continue to incur expenses

for medical, psychiatric, and psychological treatment, therapy, and counseling. Plaintiff sues

Defendants for joint and several liability.




                                                   13
      Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 14 of 15



                                    VII. PUNITIVE DAMAGES

        58.     Plaintiff reincorporates the allegations set forth in the prior paragraphs as if fully

restated.

        59.     Defendant’s actions and omissions, as explained above, were done with such deliberate

and reckless indifference to and disregard for the federally protected rights and safety of Plaintiff that

Defendants should be held liable for exemplary damages.

                                        IX. ATTORNEYS’ FEES

        60.     Plaintiff reincorporates the allegations set forth in the prior paragraphs as if fully

restated.

        61.     Plaintiff requests award of his reasonable and necessary attorneys’ fees and expenses

required for him to pursue this action pursuant to 42 U.S.C. § 1988 and as otherwise authorized by

any other statute or law.

                                            X. JURY DEMAND

        62.     Plaintiff requests a trial by jury in this matter as to all his claims and against all

Defendants. The jury fee has been paid.

                                                XI. PRAYER

        Plaintiff prays that Defendants be served with process and that upon trial by jury that Plaintiff

have verdict and judgment against Defendants, jointly & severally, for actual, special, and punitive

damages shown and proved at trial, for pre-judgment and post-judgment interest, attorneys’ fees,

reasonable costs and expenses incurred in the prosecution of this action, costs of court, and for all

other relief at law and in equity to which he is entitled.




                                                    14
Case 6:21-cv-00494-ADA-JCM Document 1 Filed 05/12/21 Page 15 of 15



                                         Respectfully submitted,

                                         /s/ Randall Kallinen
                                         RANDALL L. KALLINEN
                                         Texas Bar No. 00790995
                                         KALLINEN LAW PLLC
                                         511 Broadway Street
                                         Houston, Texas 77012
                                         Telephone: (713) 320-3785
                                         Facsimile: (713) 893-6737
                                         AttorneyKallinen@aol.com

                                         MASON VANCE DUNNAM
                                         State Bar No. 24108079
                                         masondunnam@dunnamlaw.com
                                         JIM DUNNAM
                                         State Bar No. 0658010
                                         jimdunnam@dunnamlaw.com
                                         DUNNAM & DUNNAM LLP
                                         4125 West Waco Drive
                                         Waco, TX 76714-8418
                                         Telephone (254) 753-6437
                                         Facsimile (254) 753-7434

                                         DAVID W. DUMAS
                                         State Bar No. 06200990
                                         david@daviddumaslawfirm.com
                                         DEREK W. DUMAS
                                         State Bar No. 24087452
                                         derek@daviddumaslawfirm.com
                                         DUMAS LAW FIRM, PC
                                         425 Austin Avenue, 22nd Floor
                                         Waco, Texas 76701
                                         Telephone: (254) 424-0408
                                         Facsimile: (254) 776-8555
                                         david@daviddumaslawfirm.com

                                         ATTORNEYS FOR PLAINTIFF




                                15
